     Case 2:20-cv-01452-TLN-GGH Document 24 Filed 03/31/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    WALTER LEE COLE,                                  No. 2:20-cv-01452-TLN-GGH
12                       Petitioner,
13           v.                                         ORDER
14    W.J. SULLIVAN, Warden,
15                       Respondent.
16

17          Petitioner Walter Lee Cole (“Petitioner”), a state prisoner proceeding pro se, has filed an

18   application for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. The matter was referred to

19   a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On March 3, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. (ECF No. 23.) Neither

23   party has filed objections to the findings and recommendations.

24          The Court presumes that any findings of fact are correct. See Orand v. United States, 602

25   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

26   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983).

27          The Court has reviewed the file and finds the findings and recommendations to be

28   supported by the record and by the magistrate judge’s analysis.
                                                       1
     Case 2:20-cv-01452-TLN-GGH Document 24 Filed 03/31/21 Page 2 of 2


 1           Accordingly, IT IS HEREBY ORDERED that:
 2           1. The Findings and Recommendations filed March 3, 2021 (ECF No. 23), are
 3   ADOPTED IN FULL;
 4           2. Respondent W.J. Sullivan’s Motion to Dismiss (ECF No. 13) is GRANTED;
 5           3. The First Amended Habeas Petition (ECF No. 9) is DISMISSED with prejudice for
 6   untimeliness; and
 7           4. The Court declines to issue the certificate of appealability referenced in 28 U.S.C. §
 8   2253.
 9           IT IS SO ORDERED.
10   DATED: March 30, 2021
11

12

13
                                                    Troy L. Nunley
14                                                  United States District Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
